In The
                        Court of Appeals
          Sixth Appellate District of Texas at Texarkana


                             No. 06-19-00104-CV



                       RONALD SPRIGGS, Appellant

                                      V.

CRYSTAL THOMAS, INDIVIDUALLY AND AS ADMINISTRATOR OF THE ESTATE OF
                    LARRY GLENN BAILEY, Appellee



                    On Appeal from the 71st District Court
                          Harrison County, Texas
                          Trial Court No. 19-0496




                 Before Morriss, C.J., Burgess and Stevens, JJ.
                  Memorandum Opinion by Justice Stevens
                                 MEMORANDUM OPINION
       Ronald T. Spriggs, appellant, filed a notice of appeal in this matter on December 9, 2019.

Appellant has not filed a docketing statement in accordance with Rule 32.1 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 32.1. Further, appellant has not tendered the mandatory

$205.00 filing fee associated with the appeal, see TEX. R. APP. P. 5, and has not filed proof of

indigency in lieu of a filing fee, see TEX. R. APP. P. 20.1.

       “A party who is not excused by statute or these rules from paying costs must pay—at the

time an item is presented for filing—whatever fees are required by statute or Supreme Court order.

The appellate court may enforce this rule by any order that is just.” TEX. R. APP. P. 5.

       By letter dated January 9, 2020, appellant was provided with notice of and an opportunity

to cure these defects. See TEX. R. APP. P. 42.3(b), (c). The clerk’s letter further warned appellant

that, if he did not submit an adequate response to the notice by January 21, 2020, this appeal would

be subject to dismissal for want of prosecution and for failure to comply with the above-cited rules.

Appellant did not file a docketing statement, did not pay the mandatory filing fee, and did not file

proof of indigency in lieu of a filing fee. Further, we have received no communication from

appellant responsive to the January 9 correspondence. Accordingly, this appeal is ripe for

dismissal.

       Pursuant to Rules 42.3(b) and (c) of the Texas Rules of Appellate Procedure, we dismiss

this appeal for want of prosecution.



                                               Scott E. Stevens
                                               Justice

Date Submitted:        January 29, 2020
Date Decided:          January 30, 2020

                                                  2